   Case: Case 2:18-cv-04171-TJS
         19-1607                 Document 34 Page:
                    Document: 003113326939   Filed 08/22/19
                                                   1    Date Page
                                                             Filed: 108/22/2019
                                                                      of 2




*AMENDED ALD-238                                     July 25, 2019
                                                     July 18, 2019
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                  C.A. No. 19-1607

AMRO ELANSARI,
        Appellant

      VS.

GOLF CLUB APARTMENTS, ET AL.

      (E.D. Pa. No. 2-18-cv-04171)

Present:    MCKEE, SHWARTZ, and BIBAS, Circuit Judges

            Submitted are:

            (1)    By the Clerk for possible dismissal due to a jurisdictional defect;

            (2)    By the Clerk the within appeal for possible dismissal under 28 U.S.C.
                   § 1915(e)(2)(B);

            (3)    By the Clerk is the within appeal for possible summary action under
                   3rd Cir. LAR 27.4 and Chapter 10.6 of the Court’s Internal Operating
                   Procedures; and

            (4)    Appellant’s document entitled “Brief in Support of Reversal”

            *(5)   Appellant’s document entitled “Supplemental Brief-Under Seal”

            in the above-captioned case.

                                        Respectfully,

                                        Clerk
   Case: Case 2:18-cv-04171-TJS
         19-1607                 Document 34 Page:
                    Document: 003113326939   Filed 08/22/19
                                                   2    Date Page
                                                             Filed: 208/22/2019
                                                                      of 2




________________________________ORDER_________________________________
    The foregoing appeal is dismissed for lack of jurisdiction as the appeal is taken from an
order that is not final. As a general rule, we may hear appeals only from final orders of the
District Court. See 28 U.S.C. § 1291. A final order ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment. Republic Natural Gas Co. v.
Oklahoma, 334 U.S. 62, 68 (1948). The order must end the litigation as to all claims and
all parties. Andrews v. United States, 373 U.S. 334 (1963).

    Elansari seeks to appeal the District Court’s denial of his motion for leave to file an
amended complaint. However, the District Court had already dismissed the matter without
prejudice for failure to file an IFP application or pay the filing fee, and Elansari may pay
the fee or file a detailed IFP application in compliance with the District Court’s October 1,
2018 order to correct that deficiency. See Redmond v. Gill, 352 F.3d 801, 803 (3d Cir.
2003) (denial of IFP motion without prejudice not final if defect can be cured); see also
Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir. 1976) (per curiam) (“Generally, an
order which dismisses a complaint without prejudice is neither final nor appealable because
the deficiency may be corrected by the plaintiff without affecting the cause of action.”).
No subsequent order entered by the District Court was final, and the denial of a motion to
amend is not independently appealable. See In re Kelly, 876 F.2d 14, 15 (3d Cir. 1989)
(denial of motion to amend pleadings not final). Because there is no final order, we lack
jurisdiction over the appeal and thus will not reach the issue of possible dismissal under 28
U.S.C. § 1915(e)(2)(B) or summary action.

    We acknowledge Elansari’s assertions in his District Court pleadings that he has paid
the filing fees. There are no docket entries indicating that the filing fees have been paid,
and Elansari has submitted no receipt or other paperwork reflecting payment of the fees.
Elansari may wish to file a motion to reopen with the District Court to allow it to resolve
this issue. We express no opinion on the merits of such a motion.

                                                             By the Court,

                                                             s/Stephanos Bibas
                                                             Circuit Judge
Dated: August 22, 2019
JK/cc: Amro A. Elansari




                                           A True Copy:



                                           Patricia S. Dodszuweit, Clerk
                                           Certified Order Issued in Lieu of Mandate
